ACCEPTED
                                                                                 04-15-00260-CV
                                                                     FOURTH COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                            9/14/2015 6:00:43 PM
                                                                                  KEITH HOTTLE
                                                                                          CLERK

                           NO. 04-15-00260-CV

                                                               FILED IN
                     IN THE COURT OF APPEALS    4th COURT OF APPEALS
                 FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                        SAN ANTONIO, TEXAS      09/14/15 6:00:43 PM
                                                           KEITH E. HOTTLE
                                                                Clerk


                                 KAFAI LEE
                                                           FILED IN
                                                    4th COURT OF APPEALS
                                  V.                 SAN ANTONIO, TEXAS
                                                    09/14/15 6:00:43 PM
                                                      KEITH E. HOTTLE
       KENNETH LAU, CONNIE ANDREWS, CHINA ROSE MANAGEMENTClerk
                                                            , LLC,
                           AND CHINA ROSE, LTD.

___________________________________________________

            NOTICE OF ENTRY OF APPEARANCE AND
          DESIGNATION OF LEAD APPELLATE COUNSEL
___________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

       Samuel V. Houston, III, files this Notice of Entry of Appearance and

Designation of Lead Counsel in this appeal on behalf of Appellee China Rose,

Ltd. Thomas G. Kemmy will continue to serve as co-counsel for China Rose,

Ltd.

       For purposes of this appeal, Mr. Houston is designated lead attorney

for Appellee China Rose, Ltd. and requests that all mail and inquiries be

directed to him at the address and number below.
Respectfully submitted,

/s/ Samuel V. Houston, III
SAMUEL V. HOUSTON, III
State Bar No. 24041135
HOUSTON DUNN, PLLC
4040 Broadway, Suite 440
San Antonio, Texas 78209
Phone: (210) 775-0882
Fax: (210) 826-0075
sam@hdappeals.com

ATTORNEYS FOR APPELLEE
CHINA ROSE, LTD.




2
                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of foregoing motion was served
on the 14th day of September, 2015, by electronic mail and/or electronic
service to:

     Todd A. Prins
     PRINS LAW FIRM
     4940 Broadway, Ste. 108
     San Antonio, Texas 78209
     Email: taprins@prinslaw.com

     Thomas Kemmy
     LAW OFFICES OF THOMAS G. KEMMY
     322 West Woodlawn Avenue
     San Antonio, Texas 78212
     Email: tkemmy@sbcglobal.net

     Sylvan S. Lang, Jr.
     LANG LAW FIRM, P.C.
     13409 N.W. Military Hwy., Suite 210
     San Antonio, Texas 78231
     Email: sylvan@langfirm.com




                                              /s/ Samuel V. Houston, III
                                              Samuel V. Houston, III




                                    3